Title: To Thomas Jefferson from Jacob Vernes, 29 May 1789
From: Vernes, Jacob
To: Jefferson, Thomas



Monsieur
Lorient Vendredi 29 May 1789.

J’ai été retardé par des empêchements venus de jour en jour. Je pars enfin très sûrement demain, et je compte être à Paris le lendemain ou le surlendemain de la présente. Je vous aurois beaucoup d’obligation si vous vouliez bien m’écrire un mot chez MM. Boyd Ker & Ce., rüe de Grammont,à côté de L’hotel de la Compagnie des Indes, pour que je sache au moment de mon arrivée si vous êtes parti, ou si vous partez. Berard n’ayant point eu de lettre de vous hier, Monsieur, nous pensons que vous ne pouvez proffiter de L’Abigaïl. Ce Navire est prêt à mettre à la voile, mais les Vents sont contraires, et si M. Berard reçoit Dimanche un ordre de vous, Monsieur, il l’engagera à vous attendre. Le Delaware va décidément à Philadelphie, et je crois que les Vents seront assez longtems contraires pour que, si vous arrivez promptement, vous puissiez encore choisir ce Vaisseau. J’ai l’honneur d’être avec les Sentiments  les plus distingués Monsieur Vôtre très humble & très obeïssant serviteur

Vernes

